Citation Nr: 0014503	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-13 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Cindy Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.


REMAND

In a July 1999 joint motion, the parties before the United 
States Court of Veterans Appeals (Court), the veteran and the 
VA Secretary, requested that the Board's October 1998 
decision denying service connection for PTSD be vacated and 
remanded because: the parties thought the October 1998 Board 
decision based its denial on a finding that a stressor was 
insufficient (rather than unverified; the Board 
parenthetically notes that this is incorrect as the October 
1998 decision based its denial on the absence of a verified 
stressor that had been causally linked to or was the basis of 
a diagnosis of PTSD-see finding of fact #2); VA had failed to 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in an attempt to verify the veteran's 
claimed stressors; and records of the veteran's 
hospitalization from May to June 1996 were not of record.  

A July 1999 Court order granted the joint motion and vacated 
the October 1998 Board decision.  Notwithstanding the 
veteran's attorney's subsequent May 19, 2000 facsimile letter 
in which she indicates the belief "that an attempt to obtain 
additional medical records of the cat attack incident through 
a request to the [USASCRUR] would be fruitless," and "would 
not result in additional evidence," and is "not necessary 
in order to fulfill the duty to assist," as the veteran and 
his attorney previously entered into the joint remand, and as 
the Court has entered its order based thereon, the Board is 
bound to request additional development, including the 
request for PTSD stressor development through USASCRUR.  
Thus, the case is remanded to the RO for the following 
action: 

1.  All VA medical records (not already 
of record) documenting examination or 
treatment for any psychiatric disorders 
should be associated with the claims 
file.  The RO should contact the veteran 
to determine the names, addresses, and 
dates of treatment of any and all medical 
care providers who have recently treated 
the veteran for any psychiatric disorder.  
The RO should specifically request 
records of the veteran's period of 
hospitalization from May to June 1996.  
After securing the necessary release, the 
RO should obtain these records.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. 

2.  A summary of the information provided 
by the veteran concerning the specific 
circumstances of his claimed stressors 
while in Vietnam, and a copy of the 
veteran's personnel record, should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
(formerly ESG), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of the stressors claimed by 
the veteran.  Any information obtained is 
to be associated with the claims folder. 

3.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by the USASCRUR.  On condition that the 
development results in confirmation of 
any of the stressful events reported at 
any examination, upon which the diagnosis 
of PTSD is based, the RO need not have 
the veteran undergo re-examination by a 
VA psychiatrist.  If no stressor has been 
verified, the RO should so state in its 
report. 

However, if the requested development 
results in confirmation of a stressor 
which was not relied on in making a 
diagnosis of PTSD, then the RO should 
schedule the veteran for another VA 
psychiatric or PTSD examination for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a DSM-IV diagnosis of any 
ascertained PTSD.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the USASCRUR's and/or the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examiner prior to the examination. 

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service-connection for PTSD.  In its 
readjudication, the RO should apply the 
relevant provisions of 38 C.F.R. § 3.304 
(d) and (f) (1998), in effect prior to 
June 18, 1999, and as modified by the new 
regulation which became effective that 
date, 38 C.F.R. § 3.304 (1999).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (when a law or regulation 
changes while a case is pending, the 
version most favorable to the claimant 
applies).  

4.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

If the benefit requested on appeal is not granted, the RO 
should issue a supplemental statement of the case to the 
veteran and his representative, and a reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



